

SETTLEMENT AGREEMENT


THIS SETTLEMENT AGREEMENT (the “Agreement”) is effective as of June 30, 2010
(the “Effective Date”) by and between Tactical Air Defense Services, Inc., a
Nevada corporation (the “Company”) and David Perin, an individual
(“Perin”).  The Company and Perin may be individually referred to herein as a
“Party” and collectively as the “Parties.”


RECITALS


WHEREAS, Perin has provided the Company with certain services related to his
past employment with the Company (the “Services”);


WHEREAS, the Company and Perin are in disagreement as to the amounts claimed due
and owing in connection with such Services;


WHEREAS, Perin and the Company desire to settle and finalize all compensation
and monies due and owing to be paid to Perin in connection with the Services
provided to the Company as of the Effective Date;


WHEREAS, the Parties wish to enter into this Agreement and fully settle and
forever resolve any and all past, present and future claims Perin may have
against the Company;


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, it is hereby agreed as follows:


AGREEMENT


1.           Release of Claims.    Perin hereby agrees to fully settle and
forever resolve any and all past, present and future claims Perin may have
against the Company for, but not limited to, claims arising from and/or relating
directly or indirectly to reimbursement of fees and/or monies owed in connection
with and relating to the Services (hereinafter collectively referred to as
“Claims”).


2.           Compensation.   As compensation for the Services and the release of
the Claims, the Company shall issue Perin 2,500,000 shares of the Company’s
restricted common stock (the “Settlement Shares”). The Settlement Shares shall
represent the complete and final settlement of the total compensation Perin has
claimed as due and payable in connection with Claims.


3.           Waiver of Section 1542.     In signing this Agreement, Perin has
been advised of, understands and knowingly waives his rights under California
Civil Code Section 1542 which provides as follows: A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


4.           No Further Claims.     Perin covenants and agrees never to commence
against the Company, any legal action or proceeding based in whole or in part
upon the Services, Claims, demands, allegations, and/or injuries released in
this Agreement.


5.           No Admission.    This Agreement shall not be considered as an
admission of liability by either Party and by entering into this Agreement,
neither Party has admitted the validity of any Claims herein released.


6.           Compliance with Securities Laws.    Perin understands that the
Settlement Shares he is receiving hereunder are characterized as “restricted
securities” under the federal securities laws and that under such laws and
applicable regulations such securities may be resold without registration under
the United States Securities Act of 1933, as amended only in certain limited
circumstances. It understood that the certificates evidencing the Settlement
Shares issued hereunder will bear a legend in substantially the below form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR A LEGAL OPINION THAT SUCH REGISTRATION IS NOT REQUIRED OR
UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”


7.           No Interference or Solicitation.  Perin agrees that for a period of
three years following the Effective Date, that neither he nor any individual,
partner(s), limited partnership, corporation or other entity or business with
which he is in any way affiliated, including, without limitation, any partner,
limited partner, director, officer, shareholder, employee, or agent of any such
entity or business, will:  (i) request, induce or attempt to influence, directly
or indirectly, any employee of the Company to terminate their employment with
the Company; or  (ii) employ any person who as of the date of this Agreement
was, or after such date is or was, an employee of the Company.  Perin further
agrees that for a period of three years following the Effective Date, he shall
not, directly or indirectly, as an employee, agent, consultant, stockholder,
director, partner or in any other individual or representative capacity of the
Company or of any other person, entity or business, solicit or encourage any
present or future customer, supplier, contractor, partner or investor of the
Company to terminate or otherwise alter his, his or its relationship with the
Company.  Following delivery of the Settlement Shares as described herein, this
provision shall survive the termination of this Agreement for any reason.


8.           Miscellaneous.


a.           Necessary Acts.  Each Party to this Agreement agrees to perform any
further acts and execute and deliver any further documents that may be
reasonably necessary to carry out the provisions of this Agreement.


b.           Entire Agreement; Modifications; Waiver.  This Agreement
constitutes the entire agreement between the Parties pertaining to the subject
matter contained in it. This Agreement supersedes all prior and contemporaneous
agreements, representations, and understandings of the Parties.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the Parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other
provisions, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the Party
making the waiver.


c.           Dispute Resolution.   The subject matter of this Agreement shall be
governed by and construed in accordance with the laws of the State of California
(without reference to its choice of law principles), and to the exclusion of the
law of any other forum, without regard to the jurisdiction in which any action
or special proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO
THE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED
IN THE NORTH COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES
ARISING OUT OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION,
CONSTRUCTION, AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR
DEFENSE THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.  AS A
MATERIAL INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT
TO TRIAL BY JURY OF ANY ISSUES SO TRIABLE.


d.           Attorney’s Fees.   Should any Party hereto employ an attorney for
the purpose of enforcing or constituting this Agreement, or any judgment based
on this Agreement, in any legal proceeding whatsoever, including insolvency,
bankruptcy, arbitration, declaratory relief or other litigation, the prevailing
party shall be entitled to receive from the other Party or Parties thereto
reimbursement for all reasonable attorneys’ fees and all reasonable costs,
including but not limited to service of process, filing fees, court and court
reporter costs, investigative costs, expert witness fees, and the cost of any
bonds, whether taxable or not, and that such reimbursement shall be included in
any judgment or final order issued in that proceeding.  The “prevailing party”
means the party determined by the court to most nearly prevail and not
necessarily the one in whose favor a judgment is rendered.


e.           No Oral Change; Waiver.  This Agreement may only be changed,
modified, or amended in writing by the mutual consent of the Parties
hereto.  The provisions of this Agreement may only be waived in or by writing
signed by the Party against whom enforcement of any waiver is sought.


f.           Severability.  If any provision of this Agreement is invalid,
illegal, or unenforceable, the balance of this Agreement shall remain in
effect.  If any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances.  If
any compensation provision is deemed unenforceable or illegal, then in the case
of the delivery of common stock to Perin, Perin shall be entitled to receive a
cash benefit equal to the value of the common stock that would have been
tendered had such a provision not been illegal or unenforceable.


g.           Execution of the Agreement.  The Company, the party executing this
Agreement on behalf of the Company, and Perin, have the requisite corporate
power and authority to enter into and carry out the terms and conditions of this
Agreement, as well as all transactions contemplated hereunder. All corporate
proceedings have been taken and all corporate authorizations and approvals have
been secured which are necessary to authorize the execution, delivery and
performance by the Company and Perin of this Agreement.  This Agreement has been
duly and validly executed and delivered by the Company and Perin and constitutes
a valid and binding obligation, enforceable in accordance with the respective
terms herein.  Upon delivery of this Agreement, this Agreement, and the other
agreements and exhibits referred to herein, will constitute the valid and
binding obligations of Company, and will be enforceable in accordance with their
respective terms.


h.           Joint Drafting and Exclusive Agreement.  This Agreement is the only
Agreement executed by and between the Parties related to the Claims described
herein.  There are no additional oral agreements or other understandings related
to the Claims described herein.  This Agreement shall be deemed to have been
drafted jointly by the Parties hereto, and no inference or interpretation
against any one Party shall be made solely by virtue of such Party allegedly
having been the draftsperson of this Agreement.  The Parties have each conducted
sufficient and appropriate due diligence with respect to the facts and
circumstances surrounding and related to this Agreement.  The Parties expressly
disclaim all reliance upon, and prospectively waive any fraud,
misrepresentation, negligence or other claim based on information supplied by
the other Party, in any way relating to the subject matter of this Agreement.


i.           Conflicts of Interest.  The Parties shall exercise their best
efforts to the other Party aware of any conflicts of interest that exist between
such Party, including any other business of entity that such Party beneficially
owns or controls, and any interest of the other Party.  Disclosure of such
conflicts of interest may be made in writing or through oral
communication.  Acknowledgement of such conflicts of interest and waiver of any
cause of action against a Party related to a conflict of interest may be made in
writing or through oral communication.


j.           Acknowledgments and Assent.  The Parties acknowledge that they have
been given at least three (3) days to consider this Agreement and that they were
advised to consult with an independent attorney prior to signing this Agreement
and that they have in fact consulted with counsel of their own choosing prior to
executing this Agreement. The Parties agree that they have read this Agreement
and understand the content herein, and freely and voluntarily assent to all of
the terms herein.

 
SIGNATURE PAGE


IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
day and year first above written.


COMPANY
 
Tactical Air Defense Services, Inc.
PERIN
 
David Perin
 
 
 
___________________________________
 
 
 
___________________________________
By: Alexis Korybut
By: David Perin
Its: Chief Executive Officer
An individual
       





A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.















































________Perin _______Company
Page  of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 
